Citation Nr: 1011259	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran served on active duty from May 1987 to August 
1987 and again from February 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In October 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  By a rating decision in July 1992 (confirmed by an 
October 1992 rating decision), the RO denied service 
connection for a psychiatric disability.  The Veteran was 
notified of his right to appeal, but a timely appeal was not 
filed.

2.  Evidence added to the record since the July 1992 RO 
determination (confirmed by an October 1992 rating decision), 
considered in conjunction with the record as a whole, is new, 
but does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim, and does not raise a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1992 (confirmed by an October 
1992 rating decision), which denied service connection for a 
psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the Veteran's claim for entitlement to service connection for 
a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009) Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the issue on appeal, the agency of original 
jurisdiction (AOJ), prior to the initial adjudication of the 
claim, issued a notice letter to the Veteran in December 2007 
that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence and notified that a disability rating 
and effective date will be assigned in event of award of any 
benefit sought per Dingess/Hartman.  The Veteran was also 
informed of what new and material evidence could be submitted 
to reopen his claim for service connection for a psychiatric 
disability, what type of evidence would qualify as "new" 
evidence, and per the requirements set forth in Kent, 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
the claim that was found insufficient in the previous denial.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and private treatment 
records.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  38 C.F.R. § 3.159(c) 
(4).  

The record does not demonstrate that the Veteran has been 
afforded a VA examination.  However, the Board notes that 
with respect to the Veteran's new and material evidence 
claim, VA does not have a duty to provide a VA examination if 
the claim is not reopened.  The VCAA explicitly states that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

If all of the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 
(2009), a final decision by the RO may not thereafter be 
reopened and allowed, in the absence of clear and 
unmistakable error (CUE), except as provided by 38 U.S.C.A. § 
5108, which indicates that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  

Under the provisions in effect from August 29, 2001, material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Veteran's claim for whether new and material evidence has 
been presented to reopen a claim for entitlement to service 
connection for a psychiatric disability was received in 
November 2007.  Therefore, the Board finds that the post 
August 29, 2001 standard of review should be applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2009); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2009).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2009).

Legal Analysis

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for a pyschiatric disability.  The record reflects 
that in a July 1992 determination, the RO denied service 
connection for a psychiatric disability on the basis that 
available records from the Veteran's first period of service 
were negative for a psychiatric disability, including bipolar 
disorder, and that a pyschiatric disability, to include 
bipolar disorder, pre-existed the Veteran's second period of 
service and was not aggravated therein.  The RO also found 
that the Veteran's psychiatric disability did not become 
manifest to a compensable degree within the authorized 
presumptive period after service.  In October 1992, after the 
receipt of new evidence, the RO confirmed the July 1992 
rating decision.  The Veteran did not perfect an appeal, and 
there has been no allegation of CUE in that regard.  As such, 
it is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 1992 final RO 
decision (confirmed by an October 1992 rating decision), 
includes the Veteran's service treatment records.  Service 
treatment records from the Veteran's first period of service 
were negative for complaints of, treatment for, or diagnosis 
of a psychiatric disability.  Service treatment records from 
the Veteran's second period of service show that in February 
1991, the Veteran was seen by a psychiatrist and reported a 
history of inpatient treatment in February and March 1990 and 
on being on medication thereafter.  The Veteran was diagnosed 
with bipolar disorder and the examiner indicated that the 
Veteran did not meet the standards for retention in service.  

The evidence of record at the time of the final July 1992 RO 
decision (confirmed by an October 1992 rating decision) also 
includes private treatment records, including notes from 
Hennepin County Medical Center dated from 1990-1992, which 
show that the Veteran reported a history of being diagnosed 
with, and treated for, a psychiatric disability since 1989.  
Such records show that the Veteran was diagnosed with bipolar 
disorder and probable mild personality disorder.  Also of 
record is a statement dated in July 1989, by F. F., a 
psychiatrist, who indicated that the Veteran initially 
presented to his clinic on June 14, 1989 with a number of 
depressive symptoms that seemed to have markedly affected his 
ability to function since January 1989.

The evidence received since the final July 1992 RO decision 
(confirmed by an October 1992 rating decision) includes 
private treatment records which show that the Veteran has 
been diagnosed with, and treated for a psychiatric 
disability, that has been variously diagnosed as bipolar 
disorder, schizoaffective disorder, alcoholism, adjustment 
disorder, and/or bipolar affective disorder.  The additional 
evidence also includes testimony that the Veteran provided 
during his October 2009 Board videoconference hearing. 

This additional evidence is new because it was not of record 
at the time of the prior final RO denial in July 1992 
(confirmed by an October 1992 rating decision).  However, 
this evidence, which does not relate to an unestablished fact 
necessary to substantiate the claim, namely whether the 
Veteran's pre-existing psychiatric disability was aggravated 
by service, is not material because when considered by 
itself, or with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  Further, 
the Veteran's statements additional statements are cumulative 
and redundant in nature. 

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the Veteran's claim for 
entitlement to service connection for a psychiatric 
disability.




ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, the claim is not reopened, and the appeal is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


